Appeal from an order of the County Court, Dutchess County, dismissing a writ of habeas corpus and remanding appellant to custody. Appellant was convicted of two separate crimes and two indeterminate sentences were imposed thereunder to run consecutively. At the expiration of the minimum of one term he was paroled and began service of the second term. He claims that the time between completion of the minimum of the first sentence and its maximum continued to be satisfied concurrently with imprisonment under the other sentence. Order unanimously affirmed, without costs. On appellant’s return as a parole violator he was subject to the jurisdiction of the Board of Parole until the expiration of the sum of the maximum of the two sentences (Penal Law, § 2190, subd. 3; ef. People ex rel. La Pore v. Martin, 263 App. Div. 764; People ex rel. Seymour v. Branham, 255 App. Div. 747). Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.